DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-11, 16, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0320130 A1 to Valdes et al. (“Valdes”) in view of US 2015/0173674 A1 to Hayes et al. (“Hayes”) and further in view of US 2014/0180595 A1 to Brumback et al. (“Brumback”).
As to claims 1 and 22, Valdes discloses a method (and the corresponding non-transitory computer readable storage medium), comprising
receiving, at a personal device, an alert representative of a glucose state of a host-patient coupled to a glucose sensor ([0127]-[0128], [0177]).
Valdes does not disclose that the personal device is a smartwatch or the further steps of detecting, at the smartwatch, a predetermined action indicative of a request to generate a glance view providing an indication of the glucose state of the host-patient; and presenting, at the smartwatch and in response to the detecting, the glance view providing the indication of the glucose state of the host-patient. Valdes does, however, state that the personal device is a secondary display such as a mobile phone, PDA, etc. 
In a very similar invention, Hayes teaches that a smartwatch can be used to produce alerts representative of a glucose state and that communicates with other devices (see [0030]-[0031]). Given that Valdes suggests the use of any such device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mobile phone/PDA, etc. of Valdes with the smartwatch of Hayes in order to achieve the predictable result that is a compact device that is readily accessible to the user.
While both Valdes and Hayes disclose presenting a view of the indication of the glucose state of the host-patient (see Valdes Fig 1B-C and [0128] and Hayes at Fig 5), neither explicitly discloses the steps of detecting, at the smartwatch, a predetermined action indicative of a request to generate a glance view providing an indication of the glucose state of the host-patient or presenting, at the smartwatch and in response to the detecting, the glance view providing the indication of the glucose state of the host-patient. 
However, in a similar field, Brumback discloses the steps of detecting, at the smartwatch, a predetermined action indicative of a request to generate a glance view providing an indication of a state of the host-patient and presenting, at the smartwatch and in response to the detecting, the glance view providing the indication of a state of the host-patient (see [0186]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the smartwatch and glucose state of the host-patient of Valdes and Hayes with the predetermined action to generate a glance view providing an indication of the state of the host-patient of Brumback in order to achieve the predictable result of conserving battery power by only activating the display of the smartwatch when the host-patient decides to view it.
As to claims 2 and 23, Valdes further discloses wherein the alert is received via a low power radio access transceiver at the smartwatch (see [0166]). 
As to claim 3, Valdes further discloses wherein the low power radio access transceiver is configured in accordance with at least one of Bluetooth, Bluetooth Low Energy, or NFC (see [0166]). 
As to claims 4 and 24, Valdes further discloses wherein the alert is received from a receiver wirelessly coupled to the glucose sensor via transmitter sensor electronics (see Fig 3 and [0165]). 
As to claims 5 and 25, Valdes further discloses wherein the receiver comprises at least one of a smartphone and/or a tablet (see [0098]). 
As to claims 6 and 26, Valdes further discloses wherein the receiver includes a continuous blood glucose application configured to interact with the smartwatch (see [0155]-[0156]). 
7. The method of Claim 1, wherein the alert is received from a remote server (see Fig 3, element 312). 
As to claim 8, while neither Valdes nor Hayes discloses wherein the detecting of the predetermined action triggers the smartwatch to replace a home screen and/or a default user interface view with the glance view, Brumback teaches that the default user interface display (i.e., a clock) may be replaced by a page that has been identified as being particular pertinent to a contextual state of the host-patient (see [0190]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glucose smartwatch of Valdes and Hayes with the predetermined action triggering the smartwatch to replace a home screen and/or a default user interface view with the glance view. 
As to claim 9, Valdes further discloses 
triggering, at the smartwatch and in response to the detecting, a feedback comprising a haptic indicator, an audio indicator, and/or a visual indicator (see [0102]). 
As to claim 10, Brumback further discloses wherein the predetermined action comprises a selection of a physical button (see [0105]). 
As to claim 11, Brumback further discloses wherein the predetermined action comprises a detection of a certain wrist movement (see [0186]).-45-Attorney Docket No.: DEXCOM.361A 
As to claim 16, Valdes further discloses 16 wherein the glance view provides, in a single user interface view, a graphical indication of the glucose state including a rate of change of the glucose state (see Fig 7A, element 702). 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Hayes and further in view of Brumback as applied to claim 1 above, and further in view of US 2016/0042172 A1 to Govind et al. (“Govind”).
	As to claim 12, neither Valdes, Hayes, nor Brumback discloses the predetermined action comprises a detection of a certain eye movement of a wearer of the smartwatch. However in a related method of interfacing with a mobile device, Govind discloses a predetermined action comprising a detection of a certain eye movement of a wearer of the smartwatch (see [0080]-[0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the smartwatch method of Valdes, Hayes, and Brumback with the eye movement action of Govind in order to achieve the predictable result of allowing the alert to be viewed by people without the ability to move their hands.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Hayes and further in view of Brumback as applied to claim 1 above, and further in view of US 9,032,337 B2 to Oh, et al. (“Oh”).
As to claim 13, neither Valdes, Hayes, nor Brumback discloses detecting a swipe pattern; 
mapping the detected swipe pattern to at least one of a plurality of glance views, each of which is mapped to a different swipe pattern; and 
presenting, based on the detected swipe pattern, the at least one glance view. 
	Valdes teaches that such mobile devices for glucose monitoring have different functions accessible through different menus and operations in the user interface of the devices (see, e.g., Fig. 7A-E). Oh discloses mapping different swipe patterns for different functions on a mobile device (see col 8, ln 12-61). It would have been obvious to one of ordinary skill in the art to combine the smartwatch method of Valdes, Hayes, and Brumback with the swipe pattern mapping of Oh in order to achieve the predictable result of reducing the number of interactions required to enable different functions.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Hayes and further in view of Brumback as applied to claim 1 above, and further in view of US 2011/0193704 A1 to Harper et al. (“Harper”).
	As to claim 14, neither Valdes, Hayes, nor Brumback discloses mapping the glucose state to at least one of a plurality of glance views, each of which is mapped to a different glucose state; and presenting, based on the glucose state, the at least one glance view. However, such mapping was well-known. For example, Harper teaches the color coding of displays based on glucose state (see [0091]). It would have been obvious to one of ordinary skill in the art to combine the smartwatch method of Valdes, Hayes, and Brumback with the mapping disclosed by Harper to make the significance of a given glucose state readily identifiable. 
	Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Hayes and further in view of Brumback as applied to claim 1 above, and further in view of US 2014/0187890 A1 to Mensinger et al. (“Mensinger”).
As to claims 15 and 17, neither Valdes, Hayes, nor Brumback discloses determining a role of a wearer of the smartwatch; mapping the role of the wearer to at least one of a plurality of glance views, each of which is mapped to a different role; and presenting, based on the determined role, the at least one glance view or generating a dashboard including a plurality of icons corresponding to a plurality of host-patients, each of which having a corresponding glucose state. However, Mensinger discloses the steps of determining a role of a wearer of the smartwatch; mapping the role of the wearer to at least one of a plurality of glance views, each of which is mapped to a different role; and presenting, based on the determined role, the at least one glance view and generating a dashboard including a plurality of icons corresponding to a plurality of host-patients, each of which having a corresponding glucose state (see Fig 18A-B and [0218]-[0223]). It would have been obvious to one of ordinary skill in the art to combine the smartwatch method of Valdes, Hayes, and Brumback with the mapping disclosed by Mensinger to make the device easier for parents who are monitoring their diabetic children.
Claims 18-21 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes in view of Hayes and further in view of Brumback as applied to claim 1 above, and further in view of 2016/0345830 A1 to Raisoni et al. (“Raisoni”).
As to claims 18 and 27, neither Valdes, Hayes, nor Brumback discloses presenting a notification bar in the glance view in response to the alert; and detecting a user input to view the notification bar.  However, Raisoni discloses the steps of presenting a notification bar in the glance view in response to the alert; and detecting a user input to view the notification bar (see [0335] and Fig 14A, element 1403). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combine the smartwatch method of Valdes, Hayes, and Brumback with the notification bar and response method of Raisoni in order to achieve the predictable result of allowing the user to quickly interact with the alert.
As to claims 19 and 28, Raisoni further discloses wherein the user input is a finger swipe or a manipulation of a physical button (see [0327]). 
As to claims 20 and 29, Raisoni further discloses wherein the notification bar includes at least one actionable selection (see [0335] and Fig 14A, element 1403).-46-Attorney Docket No.: DEXCOM.361A 
As to claims 21 and 30, Raisoni further discloses wherein the actionable selection displays a map, displays a glucose trend chart, acknowledges the alert, or dismisses the alert (see [0335] and Fig 14A, element 1403). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791